Name: Commission Regulation (EC) No 2770/98 of 21 December 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  marketing;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31998R2770Commission Regulation (EC) No 2770/98 of 21 December 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 346 , 22/12/1998 P. 0025 - 0028COMMISSION REGULATION (EC) No 2770/98 of 21 December 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 72(5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EC) No 1427/96 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 847/98 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas the terms 'Crianza`, 'Reserva` and 'Gran Reserva` used to provide information on the ageing of Spanish wines and mentioned in the fourth indent of Article 17(2)(c)(i) of Regulation (EEC) No 3201/90 are recognised under Spanish law as additional traditional terms used to designate quality wines psr since 1979; whereas they should be listed in Article 3(3)(e) of that Regulation;Whereas, in view of an application from Uruguay, provision should be made for wines originating in that country and produced exclusively from two varieties to be able to bear the name of those two varieties when they are marketed in the Community;Whereas Italy and Portugal have requested that new synonyms traditionally used in those countries be added to Annex III to Regulation (EEC) No 3201/90; whereas that request should be acceded to;Whereas Chile, the United States, Hungary and Tunisia have requested that their lists of vine varieties and synonyms in Annex IV to Regulation (EEC) No 3201/90 be amended following amendments to legislation in those countries; whereas those requests should be acceded to;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows:1. the following terms are added to Article 3(3)(e):- 'Crianza`,- 'Reserva`,- 'Gran Reserva`;2. in Article 13(2)(a), 'Uruguay` is added after 'South Africa`;3. Annexes III and IV are amended in accordance with the Annex hereto.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 210, 28. 7. 1998, p. 8.(3) OJ L 232, 9. 8. 1989, p. 13.(4) OJ L 184, 24. 7. 1996, p. 3.(5) OJ L 309, 8. 11. 1990, p. 1.(6) OJ L 120, 23. 4. 1998, p. 14.ANNEX I. Annex III to Regulation (EEC) No 3201/90 is amended as follows:1. under point 5 'ITALY`, the names of the following vine varieties and synonyms are added:>TABLE>2. under point 7 'PORTUGAL`, the name of the following synonym is added:>TABLE>II. Annex IV to Regulation (EEC) No 3201/90 is amended as follows:1. under point 7 'CHILE`, the names of the following vine varieties are added:>TABLE>2. under point 10 'UNITED STATES`, (a) Varieties of 'vitis vinifera`, the names of the following varieties and synonyms are added:>TABLE>3. point 11 'HUNGARY` is replaced by the following:>TABLE>4. point 19 'TUNISIA` is replaced by the following:>TABLE>